OV2-/5"
                               ELECTRONIC RECORD




COA #     02-14-00142-CR                         OFFENSE:        49.07


          Leticia McWilliams v. The State of
STYLE:    Texas                                  COUNTY:         Tarrant

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court No. 3


DATE: 12/18/2014                  Publish: NO    TC CASE #:      1174887D




                        IN THE COURT OF CRIMINAL APPEALS


         Leticia McWilliams v. The State of
STYLE:   Texas                                        CCA#:           om-K-
         APPELLANT'S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:        Oblo^'wiS"                               SIGNED:                            PC:_

JUDGE:           At UjAjajt^                          PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD